Final order, entered on or about March 9, 1962, in a filiation proceeding fixing the support at $25 per week, unanimously reversed, on the law and on the facts, without costs, and the proceeding remanded for a rehearing on the issue of *634defendant’s financial circumstances. Apparently there was no hearing on the issue of support and hence no transcript. On this record there is no basis for the award. (Sehaschlo v. Taishoff, 2 N Y 2d 408, 412.) There can be no appeal from an interim order and consequently, pending the hearing aforesaid, the provision for interim support contained in the order dated January 11, 1962 necessarily continues, (Commissioner of Welfare of City of N. T. v. Roman, 277 App. Div. 388, motion for leave to appeal denied 277 App. Div. 1104.) Concur — Rabin, J. P., Valente, McNally, Eager and Steuer, JJ.